           Case 1:16-cv-06287-KPF Document 90 Filed 03/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
CASTILLO MARCELINO, individually
and on behalf of others similarly situated,
                                                               16 Civ. 06287 (KPF)

                          Plaintiff,

        --against--

374 FOOD INC., HAYIM TSADOK and
TIRAN TSADOK,

                           Defendants.
-------------------------------------------------------X

               OPPOSITION TO COUNSEL FOR PLAINTIFF’S MOTION TO WITHDRAW

        Defendants oppose the motion to withdraw as counsel submitted by Mr. Clark (Dkt. #89)

on the ground that Mr. Clark has failed to comply with Local Rule 1.4. The motion does not

include an affidavit that the motion has been served on the client or any other evidence that

Plaintiff, Mr. Marcelino, has been notified that Mr. Clark seeks to be relieved as his attorney.

        Mr. Clark was Plaintiff’s only counsel at the initial conference and later the only counsel

at the settlement conference before the Magistrate Judge, which Plaintiff attended. Mr. Clark

was also one of two attorneys during the bench trial and the one who the Court directed its

questions after it finding of perjury because Mr. Clark stated he “can principally answer [the

Court’s] questions.” Dkt. #73 at 2.

        The other attorney at trial, Mr. Colin Mulholland, already moved to withdraw (Dkt #77).

The Court granted the motion (Dkt. #78) but without any evidence that Plaintiff had been

informed Mr. Muholland would no longer be his attorney. Mr. Clark was also the attorney who

informed the Court that Mr. Marcelino did not want new counsel even after the Court found that

Mr. Marcelino committed perjury during a trial at which Mr. Clark was his counsel. Dkt. #66



                                                           1
          Case 1:16-cv-06287-KPF Document 90 Filed 03/28/19 Page 2 of 2



(status update after May 1, 2018 conference); see also Dkt. #73 at 4 (Mr. Clark stating “he still

wishes to continue with us as counsel of record.”)

       Defendants objection would be mooted if Mr. Clark served upon Plaintiff a letter in

English and Spanish (Plaintiff’s primary language) stating that Mr. Clark has moved to withdraw

from the case and will no longer be his attorney but Mr. Faillace will continue to be counsel of

record. Such letter should also state, in sum and substance, that if Mr. Marcelino has an

objection then he should write to the Court and provide an address. In the alternative, the Court

could issue an Order stating the facts above and require Defendants to translate it and serve both

the Order and the translation on Mr. Marcelino.

       The concern that animates Local Rule 1.4’s requirement that “[a]ll applications to

withdraw must be served upon the client” is particularly important here as Mr. Marcelino faces

sanctions and possible immigration consequences due to his, in the Court’s words, “severe

perjury at this trial.” Dkt. #73 at 10 (Transcript of May 1, 2018).



                                                                          Respectfully submitted,

                                                                              /s/ Brian Lehman
                                                                                   Brian Lehman
                                                                                Lehman LG LLC
                                                                            244 Fifth Ave., B258
                                                                      New York, New York 10001
                                                                          Counsel for Defendants


cc: All counsel of Record
by CM/ECF




                                                  2
